Perkins, J.
Suit by an administrator de bonis non against the administrator of the surety of the original administrator, for a breach of duty on the part of the lat*343ter, in failing to pay into the clerk’s office, or to the proper heirs, moneys belonging to the estate upon which he was administrator.
I Collins, for the state.
W. A. Porter, for the appellee.
The breach was clearly proved, yet the Court gave judgment for the defendant.
We are not advised of the grounds upon which the Court below proceeded in rendering the decision; nor do we perceive any upon which it can be sustained. The statute expressly authorizes the suit, 2 R. S. pp. 285, 286, ss. 162 and 163; and Graham v. The State, 7 Ind. R. 470, decides the statute operative upon existing bonds.
It is shown that the administrator had left the state with money in his hands, and had, for that cause, been removed, and an administrator de bonis non appointed, No citation to settle could avail.
Per Curiam. —
The judgment is reversed with costs. Cause remanded for a new trial.